Citation Nr: 1200613	
Decision Date: 01/09/12    Archive Date: 01/20/12

DOCKET NO.  08-27 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran had active service from July 1965 to July 1967. 

This matter comes before the Board of Veterans' Appeals (Board) from a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

Regrettably, rather than immediately deciding this claim, the Board must remand this claim to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration.


REMAND

The Veteran contends that he is permanently and totally disabled as a result of his nonservice-connected disabilities.  He submitted a medical statement dated in February 2008 from Dr. M.I.P.R.  In reporting her summation of the Veteran's various disorders, she comes to the conclusion that he is unable to do any physical work.  She also indicates that the Veteran has diabetes mellitus, type II, even though service connection for this disability was severed by the RO in January 2009 because VA found that he did not have such a disorder.  Further investigation into whether this disorder exists is required.  

With regard to the Veteran's claim for nonservice-connected pension, the Board finds that a remand is required.  The law authorizes the payment of a nonservice-connected disability pension to a wartime Veteran who has the requisite service and who is permanently and totally disabled.  Generally, basic entitlement exists if a Veteran: (1) served in the active military, naval or air service for ninety (90) days or more during a period of war; (2) is permanently and totally disabled from nonservice-connected disability not due to his/her own willful misconduct; and (3) meets the net worth requirements under 38 C.F.R. § 3.274 and does not have an annual income in excess of the applicable maximum annual pension rate specified in 38 C.F.R. §§ 3.3, 3.23.  38 U.S.C.A. §§ 1502, 1521; 38 C.F.R. § 3.3(a)(3). 

Eligibility for nonservice-connected disability pension is first dependent upon the Veteran meeting threshold service requirements of 38 U.S.C.A. § 1521.  Under that section, a Veteran meets the service requirements if the Veteran served in the active military, naval, or air service (1) for ninety days or more during a period of war; (2) during a period of war and was discharged or released from such service for a service-connected disability; (3) for a period of ninety consecutive days or more and such period began or ended during a period of war; or (4) for an aggregate of ninety days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521(j). 

The term "period of war" is currently defined by statute to include service during the Vietnam era, from February 28, 1961 to May 7, 1975, for veterans serving in Vietnam, and in all other cases, the wartime period for the Vietnam era is defined as beginning on August 5, 1964, and ending on May 7, 1975.  38 C.F.R. §§ 3.1(f); 3.2(f).  Here, the Veteran's service personnel records show he served from July 1965 to July 1967.  As his period of active service included 90 days or more during the Vietnam era, he meets the threshold service requirements.  See 38 U.S.C.A. §§ 101, 1521(j); 38 C.F.R. § 3.2. 

Provided, as here, these service requirements of section 1521(j) are met, a Veteran must also meet either a disability or an age requirement.  38 U.S.C.A. § 1513(a), 1521(a); 38 C.F.R. § 3.3(a)(3); see also Hartness v. Nicholson, 20 Vet. App. 216, 221 (2006).  The disability requirement is that a Veteran must be permanently and totally disabled from a nonservice-connected disability not the result of the Veteran's willful misconduct.  38 U.S.C.A. § 1521(a).  For Veterans 65 years of age and older, the permanent-and-total-disability requirement under section 1521(a) is excluded.  See 38 U.S.C.A. § 1513(a); see also Hartness, 20 Vet. App. At 221.  In this case, the Veteran's service personnel records show that he was born in March 1947, so he is not yet 65 years old and must meet the permanent-and-total-disability requirement under section 1521(e).  See 38 U.S.C.A. § 1513(a); see also Hartness, 20 Vet. App. at 221. 

A Veteran is considered to be permanently and totally disabled if he is: (1) a patient in a nursing home for long-term care because of a disability; or (2) disabled, as determined by the Commissioner of Social Security for purposes of any benefits administered by the Commissioner; or (3) unemployable as a result of disability reasonably certain to continue throughout the life of the person; or (4) suffering from either (i) any disability which is sufficient to render it impossible for the average person to follow a substantially gainful occupation, but only if it is reasonably certain that such disability will continue throughout the life of the person; or (ii) any disease or disorder determined by VA to be of such a nature or extent as to justify a determination that persons suffering from that disease or disorder are permanently and totally disabled.  38 U.S.C.A. § 1502(a); 38 C.F.R. § 3.3(a)(3)(vi)(B); see also 38 C.F.R. § 3.340. 

However, in this case, the record does not show the Veteran is housed in a nursing home for long-term care because of a disability; nor is there any evidence of record that he has been adjudicated to be disabled by the Social Security Administration (SSA).  To the contrary, in his September 2005 application for pension benefits, he denied being in a nursing home and stated that he did not receive any income in the form of SSA benefits.  He, therefore, must meet the criteria under either section 1502(a)(3) or 1502(a)(4) to be eligible for nonservice-connected disability pension. 

For the purposes of pension cases, the U.S. Court of Appeals for Veterans Claims (Court) has provided an analytical framework for determining whether a Veteran is unemployable.  See Talley v. Derwinski, 2 Vet. App. 282 (1992); Roberts v. Derwinski, 2 Vet. App. 387 (1992); Brown v. Derwinski, 2 Vet. App. 444 (1992).  The holdings in these cases are to the combined effect that VA has a duty to ensure that an appropriate rating for each disability of record is assigned using the approach mandated by Schafrath v.  Derwinski, 1 Vet. App. 589 (1991); that the "average person" and "unemployability" tests are both applied; and that if the benefit may not be awarded under the "average person" or "unemployability" tests, a determination is made as to whether there is entitlement to nonservice-connected disability pension on an extra-schedular basis. 

The average person (or objective) test is rooted in 38 U.S.C.A. § 1502(a)(1) and 38 C.F.R. § 4.15 and mandates that total disability will be found to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation, provided that the impairment is reasonably certain to continue throughout the life of the disabled person. 

The unemployability (or subjective) test arises from 38 U.S.C.A. § 1521(a) and 38 C.F.R. §§ 3.321(b)(2), and mandates that where it is shown that the Veteran's disabilities meet the percentage requirements of 38 C.F.R. § 4.16, and it is shown that they are permanent in nature, a determination should be made whether such disabilities render him or her incapable of substantially gainful employment.  If so, the Veteran again meets the requirements of the law for the benefit at issue.  To meet the percentage requirements of 38 C.F.R. § 4.16, the Veteran must suffer from one disability ratable at 60 percent or more, or two or more disabilities where one of the disabilities is ratable at 40 percent or more, and the combined rating of all disabilities is 70 percent or more. 

If the Veteran does not meet either the "average person" or the "unemployability" tests, a determination is required as to whether the Veteran should be granted entitlement to nonservice-connected disability pension on an extraschedular basis, pursuant to the provisions of 38 C.F.R. § 3.321(b)(2), on the basis that he or she is unemployable by virtue of age, occupational background or other related factors. 

The Board has carefully reviewed the Veteran's claim of entitlement to nonservice-connected pension benefits, but finds that the record is not sufficiently developed to ensure an informed decision.  38 C.F.R. § 19.9.  Specifically, although the Veteran was afforded a series of VA medical examinations in March 2010, the examinations are inadequate to determine whether he is entitled to a nonservice-connected pension.  38 C.F.R. § 4.2.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 


The reports of the March 2010 examinations provided an assessment of the Veteran's disabilities.  While the examiners noted that he was unemployed, neither report provides any opinion regarding the extent to which the combined effects of his disabilities may have permanently affected his ability to obtain and maintain substantially gainful employment.  In light of the fact that there is an outstanding question regarding the permanency of the Veteran's nonservice-connected disabilities, the Board is therefore requesting reexamination of the Veteran for medical comment concerning the severity of his several disabilities (under the subjective and objective standards mentioned) as this, in turn, concerns his potential entitlement to a nonservice-connected pension. 

In addition, the RO should request an up-to-date financial status report listing all monthly income, monthly expenses, and assets to include bank account information from the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  The RO should request that the Veteran provide an up-to-day report of his employment history throughout the appeal period, as well as all monthly income, monthly expenses, and assets.  Ask the Veteran to provide information about the highest level of education he has attained, and any other special training he may have.  

2.  Thereafter, schedule the Veteran for all appropriate VA examinations to assess the severity of his disabilities, the permanence of each of these disabilities, and their impact on his ability to obtain and maintain substantially gainful employment. 

With respect to the Veteran's employability, upon assessing the severity and permanence of each of his disabilities, the examiner(s) should indicate whether the Veteran is (1) unemployable as a result of disability reasonably certain to continue throughout his lifetime or (2) permanently disabled so as to render it impossible for the average person to follow a substantially gainful occupation.  The examiner(s) must discuss the rationale of each opinion, whether favorable or unfavorable, if necessary citing to specific evidence supporting or against each claim. 

To facilitate making these important determinations, it is absolutely imperative that the examiner(s) have the opportunity to review the evidence in the claims file, including a complete copy of this remand, for the pertinent medical and other history. 

The Veteran is hereby advised that failure to cooperate in the development of his claim, such as by not reporting for these additional VA examinations, without good cause, may have adverse consequences on his pending claim.  38 C.F.R. § 3.655.

3.  Thereafter, readjudicate the issue of entitlement to nonservice-connected pension benefits.  If the benefit sought on appeal is not granted in full, the RO must furnish a supplemental statement of the case, and the Veteran should be provided an opportunity to respond in accordance with applicable statutes and regulations.  The case should be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


